Citation Nr: 0601762	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in April 2003, which granted the claim, and 
assigned an initial evaluation of 30 percent, effective April 
30, 2002.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2005, a transcript of which is on record.  Further, the 
veteran also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The veteran testified during his October 2005 hearing that he 
receives disability payments from the Social Security 
Administration (SSA) for PTSD, panic disorder, and a heart 
condition.  There is no indication in the veteran's claims 
file that the RO attempted to obtain the veteran's records 
from SSA.

As the issue in this case involves the initial rating 
assigned to the veteran's PTSD, these records are potentially 
relevant to the issue of the evaluation assigned during the 
course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating separate ratings 
can be assigned for separate periods of time based on the 
facts found or a "staged rating").  Consequently, on remand, 
the RO should attempt to obtain from SSA the veteran's 
records used in rendering a decision on his SSA claims.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, it appears that the veteran receives routine 
medical treatment at a VA medical center.  On remand, VA 
treatment records from the Oklahoma City VA Medical Center, 
to include the associated outpatient clinic, should be 
requested.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with 
the claims file.  

2.  The RO should obtain VA medical 
records from the VA facility in Oklahoma 
City from March 2005 to the present.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

